IN THE COURT OF APPEALS OF TENNESSEE
                         WESTERN SECTION AT JACKSON


CYNTHIA A. PHILLIPS, PAUL         )
PHILLIPS, JUDY WEBB, and          )
GLENN WEBB,                       )
                                  )
       Plaintiffs/Appellees,      )               Dyer Circuit No. 93-137 & 93-144
                                  )
VS.                               )               Appeal No. 02A01-9704-CV-00094
                                  )
FRANCIS PEROT,                    )
                                  )
       Defendant/Appellant,       )
                                  )
                                                   FILED
and                               )
                                  )                  March 17, 1998
KELLY L. PHILLIPS, by and through )
her legal guardian and parent,    )                Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
TERESA THURMAN, and TERESA        )
THURMAN, Individually,            )
                                  )
       Plaintiffs/Appellees,      )
                                  )
VS.                               )
                                  )
FRANCIS CERIAC PEROT,             )
                                  )
       Defendant/Appellant.       )


                                 CONCURRING OPINION


       While I concur with the opinion of the majority of the Court in this case, I

respectfully submit that there is a lack of uniformity and certainty in the cases which

discuss the proper ratio of additurs or remittiturs to jury verdicts. [e.g. Foster v. Amcon

International Inc., 621S.W.2d 142 (Tenn. 1981); Guess v. Morrey, 726 S.W.2d 906

(Tenn.App. 1986); Anderson v. Latham Trucking Co., 728 S.W.2d 752 (Tenn. 1987)].

Perhaps the best way to reconcile this case with other similar cases is to place the

emphasis on determining whether or not the additur or remittitur would result in an

award not only proportionally different from the jury verdict but also substantially

different in absolute terms. That is to say, verdicts of relatively small amounts of money

might be granted additurs or remittiturs of greater percentages than verdicts of relatively

large amounts. The verdicts in this case were modest, so that the additurs do not

substantially alter the end result.


CONCUR:

__________________________
Lanier, Sp. J.